Citation Nr: 1300051	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  11-11 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1952 to July 1955.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran filed a claim seeking service connection for PTSD, and his claim has been adjudicated as limited to that diagnosis.  However, VA treatment records show that he has also assigned a diagnosis of depression.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Board has recharacterized the issue on appeal accordingly.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

While the notice provisions of the VCAA appear to be satisfied, a review the record found that further development is necessary for VA to satisfy its duty to assist the Veteran in the development of his claim.  Specifically, there appear to be pertinent VA treatment records that are constructively of record and must be secured.  In particular, the Veteran's claims file contains copies of VA treatment (including for mental health) records  that were printed (to be associated with the claims file) on February 25, 2004, August 16, 2004 (both in volume 1) and on July 19, 2007 (in volume 3).  The records printed are incomplete, and those not associated with the claims file appear to include records pertaining to mental health evaluations and treatment.  [A search of Virtual VA found that those records are not in that system.]  Those records must be secured and considered in the first instance by the RO.
 
Furthermore, the Veteran's claim must be readjudicated to encompass all psychiatric diagnoses shown, in compliance with the instructions of the Court in Clemons.

Accordingly, the case is REMANDED for the following:

1.  The RO should secure fir the record updated copies of all outstanding records of VA evaluation and/or treatment the Veteran has received for psychiatric disability, to specifically include more complete copies (i.e., with no pages omitted) of the records printed (for association with the record on February 25, 2004, August 16, 2004 and July 19, 2007.

2.  The RO should then review the entire record, arrange for all further development suggested (to include a psychiatric examination to determine the likely etiology of the Veteran's depression) and then re-adjudicate the claim to encompass all psychiatric diagnoses shown, and all potential theories of entitlement, direct and secondary) .  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter(s) the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

